The appeal in this case is from a final decree entered after testimony taken and considered on bill of complaint and amended bills of complaint and answers thereunto wherein the relief prayed was denied and the bill of complaint, the amendments thereto and amended bills of complaint were dismissed.
The bill of complaint, amendments thereto and amended bills of complaint sought to enjoin the issuance of a tax deed by the Clerk of the Circuit Court to the holder of certain tax sale certificates and to cancel the certificates as clouds on the title of complainant.
There is no material difference between the objections presented here to the validity of the tax certificates here under consideration and the objections which were presented as to the validity of tax certificates attacked in the case of Aull v. Lidepa Corporation, et al., in which opinion was filed at this term of Court.
The decree appealed from should be affirmed on authority of the opinion and judgment in that case and cases therein cited.
It is so ordered.
Affirmed.
ELLIS, P. J., and TERRELL and BUFORD, J. J., concur. *Page 474 
WHITFIELD, C. J., and DAVIS, J., concur in the opinion and judgment.
BROWN, J., dissents.